Citation Nr: 1739654	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to special monthly compensation based on being housebound. 

2.  Entitlement to special monthly compensation based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1945 to December 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2015 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Competent medical evidence states that the Veteran is housebound due to his service-connected disabilities.  

2.  The Veteran's service-connected disabilities are not the cause of his need for aid and attendance.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation due to being housebound have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. § 3.350(i) (2016).

2.  The criteria for special monthly compensation due to the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran was provided with notice in an April 2015 letter prior to the initial adjudication of his claims.  

The Veteran has submitted two VA Forms 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, including one completed by his VA doctor.  There is no indication of any outstanding records in this matter.  Finally, given the favorable nature of the claim for special monthly compensation based on being housebound, any failures in the duty to notify or assist for that aspect of the claim are harmless.  

Special Monthly Compensation

The Veteran contends that he is in need of special monthly compensation.  He is unable to stand without danger of falling or to take care of his daily needs.  The Veteran leaves the house only for medical appointments and only with the assistance of others.  

Special monthly compensation is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224-25 (1996) (stating that it is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need).

Special monthly compensation provided by 38 U.S.C.A. § 1114(s) is also payable when service-connected disability may render the Veteran either A) statutorily housebound, or B) housebound in fact.  For the first, the veteran needs a single service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent.  For the latter, a veteran is permanently housebound by reason of service-connected disabilities.  A veteran is "housebound" when he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

It is noted that, in order for the veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in him being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444, 447-48 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record currently shows that service connection has been established for left knee arthroplasty, evaluated as 60 percent disabling; right knee arthroplasty, evaluated as 60 percent disabling; osteoarthritis and calcaneal spur of the right ankle, status post fusion with ankylosis, evaluated as 30 percent disabling; osteoarthritis and calcaneal spur of the left ankle, status post fusion with ankylosis, evaluated as 30 percent disabling; and residual scars of the bilateral knees and ankles, evaluated as zero percent disabling.  The Veteran has a combined rating of 100 percent, effective October 11, 2013.  

The evidence includes a May 2011 letter from two individuals stating that they are the Veteran's caregivers on weekends and evenings.  They assist him with medication, personal hygiene, bathing, meal preparation, and transportation to doctor appointments and physical therapy.  8/15/2011 VBMS, Correspond., p. 3.  

In a May 2011 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that was submitted in conjunction with a previous claim for special monthly pension, his diagnoses included diabetes, derangement of the left ankle, bilateral total knee replacements, peripheral neuropathy, Alzheimer's disease, and a left shoulder dislocation.  He needed help with bathing and grooming due to his balance problems.  Pain in the neck, back, and left ankle and peripheral neuropathy made it difficult for the Veteran to walk.  The examiner added that he was unable to walk more than a few steps due to pain in his knees and ankles and loss of balance due to neuropathy.  The Veteran only left home for medical appointments and required assistance to do so.  5/23/2011 VBMS, VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, p. 1, 3.  

The Veteran was afforded a VA fee basis examination of his service connected disabilities in April 2014.  The diagnoses of the right knee arthroplasty and left knee arthroplasty included decreased mobility and instability.  He was reportedly unstable and had sustained multiple falls.  He was unable to walk as of April 2014 and was undergoing inpatient physical therapy at the time of the examination.  4/30/2014 VBMS, VA Examination, pp. 1, 16.  

A March 2015 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance states that the Veteran's diagnosis was dementia.  The Veteran was not able to feed himself or prepare his own meals.  He needed assistance in bathing and tending to his other hygiene needs, and he required management of his medication.  The examiner did state that the Veteran has decreased motor strength of the lower extremities bilaterally.  He could only leave home with assistance.  The examining physician was M.W.  4/1/2015 VBMS, VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, p. 1.  

A July 2015 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance lists the Veteran's complete diagnoses as severe derangement of the bilateral ankles, bilateral arthritis of the knees, peripheral neuropathy, diabetes mellitus, and status post bilateral total knee replacements.  The Veteran could feed himself but was unable to prepare his own meals because he could not stand up.  The Veteran required assistance in bathing and hygiene for the same reason.  He was at home but wheelchair bound, unable to walk, and totally cared for by his wife.  There were deformities of the ankles and the Veteran could not put weight on them.  He could take only a few steps with assistance and a walker.  The Veteran left home only with assistance from his wife for doctor appointments.  The examination form was completed by a private physician.  7/30/15 VBMS, VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, p. 1.  The Veteran submitted additional identifying information to include this physician's license number with his substantive appeal. 

A March 2016 letter from the Veteran's VA doctor, M.W., states that he has reviewed the VA medical records for the Veteran.  It was his opinion that the Veteran was housebound due to his service-connected knee disabilities and ankle disabilities.  3/4/2016 VBMS, Medical Treatment Record - Gov't Facility, p. 1.  

The Board finds that the criteria for special monthly compensation due to being housebound have been met.  The evidence clearly establishes that the Veteran is unable to leave his home without assistance, and that the only time he does is for medical appointments.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (stating that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that one is not substantially confined for purposes of section 1114(s)).  As such, the question becomes whether or not this condition is the result of service-connected disabilities.  In other words:  If the Veteran's only disabilities were those that are service connected, would the Veteran remain housebound?

The record show that the Veteran has several serious non-service connected disabilities that affect his ability to leave home, in particular the peripheral neuropathy that affects his balance and his Alzheimer's disease that affects his ability to keep himself safe from his surroundings.  However, the April 2014 fee basis examination attributes the Veteran's instability and falls to his service-connected knee replacements.  The July 2015 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicates the Veteran is wheelchair bound due to his ankle disabilities as well as his knees.  Finally, the Veteran's VA physician, M.W., in a March 2016 statement has opined the Veteran is housebound due to his service-connected bilateral ankle disabilities and bilateral knee replacements.  There is no opinion to the contrary.  Therefore, resolving all doubt in favor of the Veteran on this material matter, the Board finds that his service-connected disabilities render him housebound, and the criteria for special monthly compensation are met on this basis.  38 U.S.C.A. § 1114(s); 
38 C.F.R. §§ 3.350(i)(2).

The Board has also considered entitlement to special monthly compensation due to the need for aid and attendance.  The evidence clearly shows that the Veteran is in need of constant attention in order to dress, eat, bath, use the restroom, and to protect himself from the hazards of his daily environment.  However, the evidence does not show that the need for aid and attendance is the result of his service-connected disabilities.  

The Veteran's service-connected disabilities contribute to his inability to dress and undress himself, to keep clean, and to prepare his meals.  The July 2015 examination indicates that these disabilities make prevent the Veteran from standing and make him bound to his wheelchair.  However, this is contradicted by the Veteran's wife in the June 2015 notice of disagreement when she indicates the Veteran is able to walk around the home with guidance and the use of a gait belt.  The May 2011 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance shows that the Veteran's non-service connected peripheral neuropathy contributes to his balance problem.  More importantly, the March 2015 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance states that the Veteran's only diagnosis is dementia, which illustrates a high degree of impairment due to this non-service connected disability.  The March 2016 follow-up letter from this same doctor did not revise this finding.  In the notice of disagreement, the Veteran's spouse states that dementia contributes to his need for aid and attendance.  In fact, the totality of the evidence suggests that it is this dementia which prevents the Veteran from adapting to the impairment caused by his service-connected ankles and knees, is the primary reason he requires assistance with his daily activities, and leaves him unable to protect himself from the hazards or dangers of his daily environment.  In sum, the evidence weighs against a finding that the Veteran's service-connected disabilities, by themselves, cause such helpless that he requires the aid of another person to perform the personal functions required in everyday living.  As such, the criteria for special monthly compensation on this basis of aid and attendance are not met.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


ORDER

Special monthly compensation based on being housebound is granted. 

Special monthly compensation based on the need for aid and attendance is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


